Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I, Species B, and Species AA and claims 1-4, 6, and 9-14 in the reply filed on 06/15/21 is acknowledged.
3. 	Accordingly, claims 1-16 and 18-20 are pending with claims 5, 7-8, 15-16, and 18-20 withdrawn. Claims 1-4, 6, and 9-14 are examined herein. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claims 1-3, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al., US Publication 2014/0270034 in view of Boyar et al., US Patent 4,829,191.
10.	Regarding claim 1, Clayton discloses a system (Fig. 1) for detecting gamma radiation by neutron activation of a material ([0001]), the system comprising: a radiation source (101; [0020]) that irradiates a material under interrogation (114); and at least a first detector (112) configured to detect gamma radiation prompted by neutron activation of the material under interrogation ([0027]). Clayton discloses that the radiation source can be a neutron source ([0020]) and strongly suggest that such a source 
11.	Regarding claim 2, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Boyar further teaches a neutron source wherein the target assembly comprises a stable isotope and irradiation of the target assembly by alpha particles from the primary source assembly creates compound nuclei and neutrons (column 4, line 48-column 5, line 6; the beryllium of Boyar is 100% Be-9, which inherently possesses the physical characteristics of the claim; see, for example https://en.wikipedia.org/wiki/Beryllium). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the neutron source of Boyar with the system of Caldwell for the reasons stated above. 
12.	Regarding claim 3, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Boyar further teaches a neutron source wherein: the primary source assembly comprises at least one planar source tile, the target assembly comprises at least one planar target tile; and alignment of the source tile and target tile is adjustable by movement of the 
13.	Regarding claim 6, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Clayton further discloses a system wherein the first detector comprises a high purity germanium detector ([0027]).
14.	Regarding claim 10, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Clayton as modified by Boyar further discloses a system wherein the material under interrogation is positioned in a container (107), and wherein the switchable radiation source device (101) is positioned outside of the container (see Fig. 1). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the neutron source of Boyar with the system of Caldwell for the reasons stated above. 
15.	Regarding claim 11, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Clayton further discloses a system wherein the first detector is configured to detect the gamma radiation through the container (see Fig. 1 and [0027]).
16.	Regarding claim 12, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Clayton further discloses a system further comprising a second detector configured to detect gamma radiation prompted by neutron activation of the material under interrogation through the container ([0027] “gamma ray detectors may therefore be provided completely around cargo container 107”).
17.	Regarding claim 13, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Clayton further discloses a system wherein the system is configured to determine a location of the material under interrogation based on signals from the first detector and second detector ([0079-80]).
. 
19.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al., US Publication 2014/0270034 in view of Boyar et al., US Patent 4,829,191, in further view of Caldwell et al., US Patent 3,389,257.
20.	Regarding claim 4, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Boyar fails to disclose a neutron source comprising a shielding shell. Caldwell teaches a switchable neutron source device comprising a shielding shell (20) movable by rotation between a primary source assembly (24/25) and a target assembly (26/27; see Fig. 1 and column 4, lines 39-47). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the shielding plate of Caldwell with the device of Boyar for the predictable purpose of producing bursts of primary radiation and for the production of sync pulses (column 2, lines 39-52).
20.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al., US Publication 2014/0270034 in view of Boyar et al., US Patent 4,829,191, in further view of Earley et al., US Patent 2,983,817. 
21.	Regarding claim 9, the combination of the neutron source of Boyar with the system of Clayton makes obvious the system of claim 1. Caldwell further suggests shielding the gamma detectors ([0027]). Earley teaches a similar system (Fig. 1) further comprising shielding material (32) partially surrounding a gamma detector (28; column 3, lines 47-56). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the detectors shielding of Early with the system of Caldwell for the predictable purpose of shielding the detector from radiation emitted from the source (Caldwell: [0027]) or from slow neutrons (Earley: column 3, lines 55-56)

Conclusion

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646